Kellogg, J.:
The policy of this State has always been to require the town to construct and maintain its bridges, but when an unreasonable burden has been put upon a town by the cost of such construction and maintenance, to provide relief in some way by the county for a part or all of such unreasonable cost: (Hill v. Board of Supervisors of Livingston Co., 12 N. Y. 52.) The legislative power to put the burden Upon the town, and to provide relief by the county where the burden is unreasonable, is unquestioned and nearly unlimited, and instead of legislating in what particular cases the county should come to the relief- of the town, the Legislature has properly delegated that matter to the local legislature in each county, which, by its familiarity with the situation, can probably bring about more equitable results than could be accomplished by a general law intended to meet- special cases only. And when it delegated its powers to the board of supervisors, it gave full and ample power upon the subject, only limited by the terms of the statute delegating the power. (People ex rel. O’Cornnor v. Supervisors, 153 N. Y. 370; People ex rel. Wakeley v. McIntyre, 154 id. 628.)
Section 63, above quoted, does not in terms or spirit limit the *141power of relief to cases where the bridge is to be built, or for the cost and expenses to be incurred after the action of the supervisors. It rather assumes that the bridge is built, the expense incurred and the burden already on the town when the supervisors determine that such burden is unreasonable. If the bridge is being built, the town is burdened by its probable cost; if actually built, by its actual cost. The present existence of the burden on the, town gives to the board jurisdiction to act; and its determination that it is an. unreasonable burden gives it full power to grknt relief within the prescribed limit. In this case the town expended $15,000 to build this bridge, and the board deemed it an unreasonable burden that the town must raise by taxation that amount for that purpose. The relief is intended to benefit the taxpayer of the town by helping to pay for the bridge. The construction of the bridge alone caused the burden now upon the town. The bonds did npt cause it; they are only the evidence of the town’s indebtedness which never has been paid. The bridge company received the money furnished by the bondholders for the obligations of the town, and the town is now year by year paying the cost of the bridge. In practical life the difference between paying a debt and giving a note for it is 'easily apparent. We are not determining whether the board of supervisors, after it has paid $2,000 of this cost, has exhausted its power or not; but it is determined that the resolution in question is well within its power and is valid. It cannot be material, in determining the power to grant relief, whether the town built its bridge upon credit, by a sale of bonds, or exchanged its bonds with the bridge company for the bridge, or is indebted upon the original contract of construction, whether it carries a floating or bonded indebtedness for the cost. If the construction of the bridge causes and leaves an unreasonable burden upon the town to be met by taxation, then the county, may take a part of the burden so caused from the town. The judgment is. reversed, with costs, and the defendants’ demurrer is sustained, with costs.
All concurred.
Judgment reversed, with costs, and defendants’ demurrer sustained, with costs, with usual leave to amend on payment of costs of demurrer and of this appeal.